Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 1 of 19 PageID# 3168



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


                                                   )
CHMURA ECONOMICS &                                 )       Case No. 3:19-cv-813
ANALYTICS, LLC,                                    )       Judge Robert E. Payne
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )
                                                   )
RICHARD LOMBARDO,                                  )
                                                   )
                      Defendant.                   )

  DEFENDANT RICHARD LOMBARDO’S MEMORANDUM IN OPPOSITION TO
   PLAINTIFF AND COUNTERCLAIM DEFENDANT’S MOTION IN LIMINE TO
       EXCLUDE EVIDENCE AND ARGUMENT REGARDING DAMAGES
CALCULATIONS BASED ON AN OVERTIME PREMIUM RATE OTHER THAN ONE-
                  HALF THE REGULAR RATE OF PAY


I.     PRELIMINARY STATEMENT

       The Parties have filed cross motions for summary judgment, now pending. One of

Defendant-Counterclaim Plaintiff Richard Lombardo’s (“Lombardo”) dispositive motions seeks

an Order pursuant to the Ohio Minimum Fair Wage Standards Act (Ohio Wage Act) and the FLSA

ruling as a matter of law that his former employer Plaintiff-Counterclaim Defendant Chmura

Economics & Analytics, LLC (“Chmura”) knowingly violated both laws by intentionally

misclassifying him as an exempt employee and failing to pay him any overtime, let alone the

significant number that he regularly worked over Chmura’s standard 40 hour workweek for more

than four years. Chmura hired Lombardo in early 2015 as an inside salesperson and paid an annual

salary plus commission on his sales. Between February 2015 and October 2019, Lombardo

increased Chmura’s customer base by 47% (Deposition of Christine Chmura, at 109-111, Ex. X


                                               1
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 2 of 19 PageID# 3169



[Doc. #51(3)]). In 2019, after learning that he was improperly classified as exempt and should

have been classified as nonexempt under both Ohio and federal wage and hour laws, Lombardo

complained to Chmura management.        Soon after he complained Lombardo was fired. Should

Lombardo prevail on his misclassification claim either on summary judgment or at trial both

parties agree that there will be a damages phase at trial to calculate Lombardo’s backpay for

uncompensated overtime.

       In its Motion in Limine to Exclude Evidence and Argument Regarding Damages

Calculations Based on Overtime Premium Rate Other Than One-Half The Regular Rate of Pay

(the “Motion in Limine”), Chmura argues that should this Court rule that Lombardo was

improperly classified as exempt and is owed overtime back pay that he should be precluded by a

preemptive order from proving his damages claim in any way, whether through argument or

evidence, that does not conform with Chmura’s theory on damages. Chmura proposes that

Lombardo be barred from arguing or presenting any evidence at trial proving that he is entitled to

be compensated for unpaid overtime at the standard rate of time and a half of his regular rate of

pay multiplied by the number of overtime hours.     Instead Chmura would have this Court adopt

the now discredited minority view that the FLSA’s fluctuating workweek’s half-time of his regular

rate of pay should be the measure of his damages.

       In its brief in support of the Motion in Limine Chmura argues for an impermissible

retroactive application of the Department of Labor’s fluctuating workweek (“FWW”) rule, 29 CFR

Sec.778.114. That rule is not intended to be adopted as a remedial measure. Rather, the plain text

of the FWW rule is intended to compensate non-exempt employees on a half time basis for

overtime only when the employer and employee have reached a “clear mutual understanding” at

the inception of the employment relationship that the FWW method would be the basis of




                                                2
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 3 of 19 PageID# 3170



compensation. Yet Chmura proposes the retroactive application of this half time rule as the only

admissible formula to assess damages in misclassification cases such as Lombardo’s. It appears

that Chmura alternatively relies on the Supreme Court case known as the Missel decision that

predated the FLSA FWW rule. Both legal arguments have been flatly rejected by Ohio federal

district courts. In addition, Chmura relies on an outdated Department of Labor Opinion Letter that

has been rendered anachronistic and irrelevant by subsequent FLSA rule amendments and official

interpretations and explanations by the DOL.

       As the following legal arguments will show, Chmura’s Motion in Limine appears to be an

attempt to back door a motion for summary judgment without satisfying Rule 56’s requirements,

as it seeks a wholesale issue preclusion in the guise of a time saving evidentiary ruling.

Furthermore, on the merits of the FWW half time argument, Chmura is wrong.

II.    SUMMARY OF ARGUMENT

       A.      A motion in limine is not a substitute for summary judgment. Nor is it the proper

               device for the wholesale disposition of theories or defenses, which Chmura

               attempts here. This Court’s discretion is best exercised reluctantly when mixed

               issues of fact and law are at the heart of the overtime calculation dispute in the

               damages phase of this case. The application of the FWW rule to a misclassification

               case is an issue of law that must be decided at trial.

       B.      The substantive issue of law presented in Chmura’s Motion in Limine – whether it

               is permissible for a court to retroactively apply the FFW calculation of overtime as

               a formula for assessing backpay in misclassification cases– arises from Lombardo’s

               Ohio Wage Act and FLSA claims. As such decisions from the Ohio federal district

               courts and its sister courts in the Sixth Circuit must control the outcome. This is




                                                 3
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 4 of 19 PageID# 3171



               especially important when the law of the Fourth Circuit is at odds with Ohio law

               on this issue.

       C.      Ohio federal district courts have expressly rejected the retroactive application of

               the FWW method of calculating unpaid overtime damages in misclassification

               cases under the Ohio Wage Act and the FLSA.

       D.      The 2009 U.S. Department of Labor Opinion Letter permitting the FWW method

               of calculating damages in misclassification cases has been rendered irrelevant by

               DOL’s subsequent reversal in 2011, and confirmed again in its latest interpretations

               and comments in 2020 when the DOL specifically declined to adopt the FWW in

               misclassification cases in its recent Final Rule changes to the FWW.

       E.      Chmura’s alternative suggestion that Sec. 778.118 is a way of calculating overtime

               damages at the one-half time rate in a misclassification case is an impermissible

               and illogical interpretation of that regulation. That section is not a fluctuating

               workweek rule, is not a remedial regulation, does not apply to a fixed weekly salary

               compensation arrangement and has no support in relevant case law.

III.   ARGUMENT

       A.      Chmura’s Motion in Limine is an improper vehicle to argue issue and claim
               preclusion. Lombardo should be entitled to argue and introduce evidence
               supporting his overtime backpay damages at trial, using the standard time and
               a half regular rate formula.

       Lombardo agrees that a motion in limine, although not specifically authorized by the

Federal Rules of Civil Procedure or Evidence, has historically been recognized as falling within

an inherent authority of the district court to manage the conduct of trials. Luce v. United States,

469 U.S. 38, 41, n.4, 105 S. Ct. 460, 83 L.Ed.2d 443 (1983). The purpose of motions in limine is

to permit the court to decide certain evidentiary issues before trial to avoid delay and ensure “an


                                                4
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 5 of 19 PageID# 3172



evenhanded and expeditious trial.” Lemmon v. Ayres, Case No. 3:09-CV-361, 2013 U.S. Dist.

LEXIS 118766, at *2 (S.D. Ohio Aug. 21, 2012) citing Indiana Insurance Co. v. General Electric

Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004). However, a court will not generally grant a

motion in limine unless the moving party meets its burden of showing that the evidence in question

is clearly inadmissible. Id. at 846. If this showing is not made, the evidentiary ruling should be

deferred and resolved at trial. Id.

         Lemmon concerned a FLSA and Ohio Wage Law claim for unpaid overtime. The defendant

employer filed a motion in limine to exclude plaintiff’s anticipated evidence of unpaid wages for

any period prior to the two -year statute of limitations (the FLSA allows damages for a three -year

look back period if the plaintiff can prove a willful violation, 29 U.S.C. Sec. 255(a)). Plaintiff

opposed, arguing that there may be evidence at trial of a willful violation. The court denied the

motion in limine since the defendant failed to show that the evidence was clearly inadmissible.

Lemmon, 2013 U.S. Dist. LEXIS 118766, at *4.

         In this case the parties dispute which multiplier is appropriate in calculating unpaid

overtime. Chmura argues half time (.5 times the regular rate for all overtime hours); Lombardo

argues the standard time and a half (1.5 ) is the correct multiplier. This is a critical disputed issue

of law that has not been briefed and argued in the parties’ dispositive motions. 1 It remains a central

question at the damages phase of trial should Lombardo prevail on his misclassification claim and

is typically resolved on summary judgment or at the conclusion of a bench trial. Arrington v.

Michigan Bell Tel. Co., Case No. 10-10975, 2012 U.S. Dist. LEXIS 149544, *6 (E.D. Mich. Oct.

15, 2012). Arrington was a FLSA overtime case brought by employees claiming, as Lombardo



1
 See, Ohio district court cases discussed infra where courts granted partial summary judgment on the inapplicability
of using the FWW .5 multiplier retroactively in misclassification cases, ruling that 1.5 was appropriate multiplier as
a matter of law while reserving for trial the issue of the appropriate regular rate of pay.


                                                          5
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 6 of 19 PageID# 3173



does here, the employer misclassified them as exempt. The defendant employer moved in limine

for an order to exclude evidence and argument regarding a damages calculation based on any

overtime multiplier rate other than at half-time of plaintiffs’ regular rate of pay. This is precisely

the argument Chmura makes in this Motion in Limine. The district court denied the motion stating

that a motion in limine was not an appropriate vehicle to exclude evidence relating to the

appropriate method of calculating damages in a misclassification case because “normally motions

in limine are not proper devices for the wholesale disposition of theories or defenses.” Id at *6.

The court noted that the defendant’s motion was filed after the dispositive motion deadline, yet it

did not raise this issue in the summary judgment motion it filed. This is precisely what happened

here. A motion in limine is not a substitute for or second chance at a dispositive motion.

       Chmura has not argued -nor can it -that Lombardo’s evidence and argument that time and

a half is the appropriate multiplier in calculating unpaid overtime is “clearly inadmissible” under

Lemmon if Chmura misclassified him. Both parties are entitled to argue their respective legal

arguments at trial. If this trial is to be evenhanded, as the Arrington court emphasized, Lombardo

must be allowed to present evidence and argument in support of his damages calculations.

       For all of these reasons, Chmura’s Motion in Limine should be denied.

       B.      Lombardo’s Ohio Wage Act and FLSA overtime claims must be decided
               according to Ohio federal court interpretation of those statutes.

       Lombardo’s claims for unpaid overtime based on his misclassification as an exempt

employee are predicated on both the Ohio Wage Act, O.R.C. Sec. 4111.01 et seq and the FLSA,

29 U.S.C. Sec. 201 et seq. The Ohio statute states: “An employer shall pay an employee for

overtime at a wage rate…, in the manner and methods provided in…Section 7 and 13 of the Fair

Labor Standards Act of 1938…as amended.” Therefore, because the Ohio Wage Act and the

FLSA have the same overtime requirements, the outcomes will be the same and the claims can


                                                  6
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 7 of 19 PageID# 3174



be evaluated together. Hurt v. Commerce Energy, Inc., Case No. 1:12-CV-758, 2018 U.S. Dist.

LEXIS 13942, *5, n.13 citing Craig v. Bridges Bros. Trucking LLC, 823 F.3d 382, 385, n.1 (6th

Cir. 2016); see also, McCrimmon v. Inner City Nursing Home, Inc., No. 1:10 CV 392, 2011 U.S.

Dist. LEXIS 113302, at *4 (N.D. Ohio Sept. 30, 2011) and Heard v. Nielson, No. 1:16-CV-1002,

2017 U.S. LEXIS 85057, at *2 (S.D. Ohio June 2, 2017). Chmura agrees and also cites Heard (bf.

in support of mot. in lim. p.2, n.1). Having conceded that the outcomes of an Ohio Wage Act claim

must be the same under a FLSA analysis Chmura pivots to non-Ohio cases, ignores Ohio federal

court decisions entirely and instead relies on Fourth Circuit (and non-Sixth Circuit) cases that do

not concern the Ohio statute and case law and interpret the FLSA rules at issue here in a manner

totally inconsistent with Ohio federal court decisions. In fact, Ohio federal courts have expressly

rejected all of the arguments and authorities cited in Chmura’s brief (discussed infra). Applying

non-Ohio federal court cases here would result in vastly different outcomes. Ohio federal court

decisions must be applied.

       Having failed to support its Motion in Limine with any relevant Ohio federal court

authority in its FLSA analysis, its motion must be denied.

       C.      Ohio federal courts and district courts in the Sixth Circuit have expressly
               rejected the retroactive application of the fluctuating workweek method of
               calculating overtime damages in misclassification cases.

       The Sixth Circuit has not addressed the validity of applying the FWW method (the .5

multiplier of the regular rate of pay) in calculating backpay damages in a misclassification case.

Snodgrass v. Bob Evans Farms, LLC, Case No. 2:12-CV-768, 2015 U.S. Dist. LEXIS 33621, *19

(S.D. Ohio Mar. 18, 2015). However, several Ohio district courts have addressed this issue and

soundly rejected not only the use of the FWW method of calculating overtime but also the

reasoning and authorities cited in Chmura’s brief, whether premised on the FWW rule, 29 CFR



                                                7
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 8 of 19 PageID# 3175



Sec. 778.114 or the Supreme Court’s opinion Overnight Motor Transport. Co. v. Missel, 316 U.S.

572, 62 S. Ct. 1216, 86 L.Ed. 1682 (1942). Missel held that a non-exempt employee and an

employer could legally agree, in certain circumstances, to a compensation arrangement where the

employee would be paid a weekly flat rate as straight time for fluctuating hours without violating

the FLSA so long as that arrangement satisfied the minimum wage. That principle was codified

(with additional language) in FLSA’s FWW, 29 CFR Sec. 778.114. In its brief Chmura appears to

argue both Missel and Sec. 778.114 should apply here to justify a half-time multiplier of

Lombardo’s regular rate of pay for all his overtime hours.

          Chmura’s legal argument relies primarily on a Fourth Circuit case, Desmond v. PNGI

Charleston Gaming LLC, 630 F.3d 351, 356-57 (4th Cir. 2011) relying on Missel, holding that

unpaid overtime in misclassification cases is calculated at the half- time regular rate of pay for all

overtime hours in each workweek rather than the standard time and a half regular rate. Apart from

the inapplicability of Fourth Circuit cases to this Ohio Wage Act and FLSA case, the facts in Missel

and all of the string cites Chmura’s brief pulled from Desmond are distinguishable. First, Missel

was not a misclassification case. Additionally, the Desmond court conceded that the half-time

calculation was only available when the employee and employer had a mutual understanding that

the fixed weekly salary was intended to compensate the employee for all hours worked in a

workweek and constituted straight time for that week. Desmond, 630 F. 3d 351, at 354 (emphasis

added).

          In this case, there is an irreconcilable dispute concerning this precise mixed factual and

legal issue. Chmura argues that the mere acceptance of a weekly salary satisfies the mutual

understanding requirement for a FWW compensation agreement. Lombardo asserts that Chmura

misled him and other inside salespersons into thinking that they were exempt employees when in




                                                  8
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 9 of 19 PageID# 3176



fact they were misclassified. Lombardo’s demands for overtime while still employed by Chmura

further negates the existence of fully informed agreement. The issue of a “clear mutual

understanding,” which is the keystone of a FWW agreement between the parties cannot be resolved

in a motion in limine. Arrington, supra. Nor can evidence from either party be deemed clearly

inadmissible as required by Lemmon v. Ayres, supra, to justify a motion in limine.

       Not only is the Desmond case (and its internal citations cited in Chmura’s brief) not

controlling, it is factually distinguishable, inapposite and ultimately unhelpful. This Court need

only look to the decisions of the Ohio district courts that have specifically interpreted the Ohio

Wage Act and FLSA in the context of the overtime claims Lombardo asserts here to resolve the

issue of the proper calculation of overtime in misclassification cases.

       In Wilson v. Prime Source Healthcare of Ohio, Case No. 1:16-CV 1298, 2017 U.S. Dist.

LEXIS 103548 (N.D. Ohio 2017) salaried nursing home workers classified by their employer as

exempt moved for summary judgment in a misclassification case pursuant to the Ohio Wage Act

and FLSA. Plaintiffs sought a ruling that the employer owed them one and a half times their

regular rate as overtime backpay damages. Defendant argued that the half-time calculation was the

correct multiplier. The Ohio district court ruled that the time and a half multiplier of their regular

rate was the appropriate calculation and rejected defendant’s argument that the FWW rule could

be retroactively adopted in a misclassification case. Id at *25.

       The Ohio district court explained its reasoning for rejecting both of the defendant’s

alternative FWW arguments – one based on the FLSA, Sec. 778.114 and the alternative theory

based on Missel. First, the court explained that the half-time rate in the FWW rule Sec. 778.114

only applies when a non-exempt employee and the employer had a “clear mutual understanding”

at the outset of the employment relationship that the employee’s fixed weekly salary would




                                                  9
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 10 of 19 PageID# 3177



compensate for all hours worked in the workweek whatever the number. Assuming this agreement

was reached, the salary would count as straight time and any overtime would then be calculated

by the half-time multiplier because the salary already covered all straight time hours. The district

court in Wilson ruled that the employer could not satisfy the Sec. 778.114 “clear mutual

understanding” requirement because logically if the parties believe that the employee is exempt

from overtime payments they cannot simultaneously agree on an overtime payment structure

meant for non-exempt workers. Quoting with approval the same conclusion reached by the Ohio

district court in Snodgrass, the court said, “In a misclassification case there is never a clear mutual

understanding.” 2015 U.S. Dist. LEXIS 33621 at *9

       The Wilson court also rejected the employer’s argument that the Supreme Court’s Missel

decision requires courts to apply the FWW rule and its half time calculation to misclassification

cases when the employer and employee have agreed that employee will be paid a fixed weekly

paycheck holding that Missel does not provide authority to retroactively apply the half-time

method to misclassification cases (see also, citations of sister courts in agreement at *28, n.161

omitted). Missel was not a misclassification case; the employee was non-exempt. Missel’s

rationale that the parties can agree that a fixed weekly salary will cover all straight time no matter

how many hours are worked cannot be applied to a misclassification case because misclassified

employees have no idea that they are supposed to be non-exempt. Wilson, 2017 U.S. Dist. LEXIS

103548.

       Additionally, the Wilson court explained that applying Missel to a misclassification case

undermines FLSA’s broad remedial intent: “To assess[retroactive] damages using the fluctuating

workweek method provides a perverse incentive to employers to misclassify workers as exempt,

and a windfall in damages to an employer who has been found liable for misclassifying employees




                                                  10
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 11 of 19 PageID# 3178



under the FLSA.” Id. at *29 (quoting Perkins v. S. New England Tel. Co., 2011 U.S. Dist. LEXIS

109882, at*4, n.5 (D. Conn. Sept. 27, 2011).

       The Wilson court explained the perversity of applying the FWW to a misclassification

overtime calculation by inferring consent from an employee’s conduct in accepting a fixed weekly

paycheck is illustrated by the fact that the employee’s conduct will always, by definition, have

been based on the false assumption that he was not entitled to overtime. The job will have been

presented as a salaried position. If employees raised the overtime issue they would have been told

they were not entitled regardless of the hours worked. That is the very nature of a salaried exempt

position. “When it turns out that the employer is wrong, and it is learned that the FLSA required

the employer to pay the employee an overtime premium, the notion that the employee’s conduct

before he knew this is evidence that the employee somehow consented to a calculation method for

the overtime pay that no one knew was due is perverse. If the FWW requires consent in some

fashion, the employee’s actions before he knew he was entitled to overtime cannot logically be the

basis of consent.” Id. at *28-29 (quoting Ransom v. Patel Enterprises, Inc., 825 F. Supp. 3d 799,

809, n.11 (W.D. Tex. 2011)). Having ruled that the plaintiffs were entitled to backpay overtime

using a time and a half multiplier of their regular rate, the next inquiry was how to determine the

regular rate. Pursuant to Sec. 778.308 of the FLSA the regular rate is found by dividing the total

compensation in a given workweek by the number of hours the salary was intended to compensate.

As there was a dispute on that factual issue, the court left the regular rate for the jury to decide.

       Similarly, in Snodgrass, supra, the assistant manager plaintiffs were misclassified as

salaried exempt employees. They sued under the Ohio Wage Act and the FLSA for unpaid

overtime. The defendant employer argued as did the defendant in Wilson and Chmura here that

because the employees knew they were never getting paid overtime and their salary covered all




                                                  11
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 12 of 19 PageID# 3179



hours worked they impliedly agreed to this FWW arrangement. The parties disagreed as to the

appropriate method of calculating overtime pay due to the misclassification. The defendant argued

for the FWW half-time regular rate was appropriate relying on Missel. Plaintiffs argued that their

backpay overtime must calculated at the normal one and a half times the employee’s regular rate.

Cross motions for summary judgment were filed on the multiplier issue. The court granted

summary judgment in plaintiffs’ favor at time and a half the regular rate, first observing that the

half- time calculation in Missel does not differ from the FLSA’s Sec. 778.114 in application. Both

Missel and Sec. 778.114 are silent on the application the FWW in a misclassification case.

Snodgrass, at *18. Although the Sixth Circuit has not addressed the retroactive application of the

FWW method of calculating overtime in a misclassification case, the Snodgrass court agreed with

prior precedent in Ohio federal court decisions and other district courts in the Sixth Circuit that

have rejected the half-time regular rate in misclassification cases, citing Cook v. Carastar Inc., No.

22:11-CV-00691, 2013 U.S. Dist. LEXIS 131956, *11 (S.D. Ohio Sept. 6, 2013) (citing several

other district court cases from the Sixth Circuit).The Snodgrass court went on to explain that in

addition to Ohio district courts in the Sixth Circuit “the district courts throughout the country agree

with Ohio district courts that have declined to retroactively apply the FWW half- time method to

classification cases.” Snodgrass, 2015 U.S. Dist. LEXIS 33621, at *20-23 (including the federal

district courts in Alaska, California, Connecticut, Arizona, Texas, Washington, Georgia and D.C.)

Further, although some circuits have applied Sec. 778.114 in misclassification cases, these

decisions were not persuasive because they lack analysis regarding the difference between

applying the FWW method prospectively as contemplated by the exact language of the rule where

both parties have agreed at the inception of employment on a compensation method for overtime

and retroactively when the employer has made a unilateral and incorrect decision that an employee




                                                  12
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 13 of 19 PageID# 3180



is exempt from paying overtime at all. Id. at *21-22. The court concluded that the requirements

of Sec. 778.114 can never be met in a misclassification case because the FWW requires an

employer to make contemporaneous overtime payments. In misclassification cases no overtime

payments are ever made. In addition, Sec. 778.114 places the burden on the employer to

demonstrate a “clear mutual understanding” that the fixed salary was intended to cover all hours

worked in a workweek. Therefore, in a misclassification case there can never be a clear mutual

understanding. Id. at *26-27.

       For all of these these reasons Chmura’s Motion in Limine should be denied.

       D.     The 2009 Department of Labor Opinion Letter cited by Chmura supporting
              retroactive application of the FWW method of Sec. 778.114 to calculate
              overtime damages in a misclassification case has been disavowed by
              subsequent DOL action rendering it anachronistic and irrelevant.

       Chmura also relies on a January 2009 DOL Opinion Letter that approved using the half

time FWW overtime premium calculation in misclassification cases. As the Snodgrass court

explained, that Opinion Letter was written during the public comment period following a 2008

DOL Notice of Proposed Rulemaking. In that Notice the DOL proposed to omit from the

Sec.778.114 FWW rule the terms “apart from overtime premiums” from the sentence relating to

the “clear mutual understanding” required for the FWW method to apply. The DOL also proposed

permitting an employer to pay in addition to the fixed salary requirement of the FWW rule extra

compensation such as bonuses and premiums without invalidating the FWW method. While that

2009 DOL Opinion Letter took an expansive view of the FWW and endorsed several of the cases

cited in Chmura’s brief, two years after that Opinion Letter was written, on April 11, 2011, the

DOL backtracked from its proposed expansion of the FWW rule and in its Final Rule stated that

it did not believe that it would be appropriate to expand the use of the FWW method of computing

overtime “beyond the scope of the current legislation.” See, Department of Labor Rules &


                                              13
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 14 of 19 PageID# 3181



Regulations, 76 F.R. 18832-01-18850. Snodgrass concluded that in light of the circumstances

under which the Opinion Letter was written and the fact that the DOL has since reversed its

position, “this Court does not find the DOL Opinion Letter persuasive.” Snodgrass, 2015 U.S. Dist.

LEXIS 33621, at *31.

        It should be noted that the Desmond case that Chmura relies on heavily for its half time

overtime calculation of backpay relied on this 2009 DOL Letter Opinion. The Desmond case was

filed on January 12, 2011. The DOL reversed itself three months later on April 11, 2011. Neither

the Desmond case, its cited authorities nor the 2009 DOL Opinion Letter are relevant or persuasive.

        On May 21, 2020 the DOL added more support for Lombardo’s position - and that of

numerous federal district courts including Ohio - that the current FWW rule was not intended to

be expanded beyond its literal text which says nothing about using the FWW rule to retroactively

calculate overtime in misclassification cases. The DOL published a Final Rule change to the FWW,

Sec. 778.114 (effective July 20, 2020). 2 It added new provisions to the FWW but in the DOL’s

lengthy interpretive guidance made it abundantly clear that neither the new rule’s expanded text

nor the current Sec. 778.114 text are to be read to permit use of the FWW half time calculations

as a method of measuring backpay overtime damages in misclassification cases. The new FWW

rule for the first time will permit an employer                to pay non-exempt employees additional

compensation of any kind (bonuses, commissions, etc.) in addition to a fixed weekly salary and

still be permitted to enter into an compensation agreement with non-exempt employees to use the

FWW method of calculating overtime compensation at the one-half rate for all hours over 40 in a

workweek. The 2020 amendments to the FWW rule retained all other requirements of the current

Sec. 778.114 including the requirement of a “clear mutual understanding” between the non-exempt


2
 The Final Rule change to the FWW, Sec. 778.114 (effective July 20, 2020) (the “Final Rule”) has not been
published in the Federal Register yet. Accordingly, a copy is attached hereto as Exhibit 1.


                                                        14
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 15 of 19 PageID# 3182



employee and the employer about the way overtime would be calculated. In reviewing the history

of Sec. 778.114 the DOL conceded its action in 2011 was an about face from its prior position that

was a more expansive application of Sec. 778.114. The purpose of this new FWW rule amendment

is to change its prior position that paying a non-exempt employee additional compensation plus a

fixed weekly salary was not compatible with the FWW method of calculating overtime for non-

exempt workers. Put simply, the DOL clarified that until July 20, 2020 the FWW method of paying

overtime to a non-exempt employee is not available to a worker who is paid a fixed weekly salary

plus additional compensation such as a commission. That means the FWW method of calculating

overtime would not have been available to Chmura even if it had correctly classified Lombardo as

non-exempt at the inception of his employment because he was paid a fixed weekly salary plus

commissions. A fortiori, it should not be available now, after the fact by proxy.

       A lengthy DOL executive summary and comment accompanying the May 2020 Final Rule

adds further support for Lombardo’s opposition to Chmura’s motion. The Department said that it

had received several public comments urging the DOL to include additional language in its Final

FWW rule permitting the use of the Sec. 778.114 half time overtime method to calculate backpay

overtime in misclassification cases. The DOL expressly declined to expand Sec.778.114 to permit

the FWW to be used for that purpose. The Department explained that it agreed with existing case

law that held the current iteration of Sec.778.114 on its face was not a remedial measure.

According to the DOL, the FWW rule is forward-looking, a method of agreeing to a prospective

payroll practice and says noting about how a court should calculate damages in a misclassification

case where an employer has breached its obligations to pay overtime in the first instance. Having

considered and ultimately rejecting the suggestions to expand the rule for misclassification cases

the DOL announced, “Accordingly, the Department declines to opine in its Final Rule on the




                                               15
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 16 of 19 PageID# 3183



permissibility of using the fluctuating workweek method to retroactively calculate back wages in

failed exemption cases…the NPRM [Notice of Proposed Rule] did not specifically address back

wage computation in misclassification cases and the Department declines to do so in the final rule.”

Final Rule at p. 60.

       In sum, there is no support from the DOL in its clarification of the current FWW rule or

the limits of the new expanded FWW rule that permits the retroactive application of the FWW

method of calculating overtime damages in a misclassification case.

       For all of these reasons, Chmura’s Motion in Limine should be denied.

       E.      Sec. 778.118 is not available as an alternative half time overtime calculation in
               a misclassification case of a salaried employee.

       Chmura argues in the alternative that Sec. 778.118 entitled “Commission paid on a

workweek basis” is yet another possible way to apply the half time regular rate calculation

retroactively to this misclassification case. This section on its face does not apply to a fluctuating

workweek arrangement nor does it apply to a fixed weekly salary arrangement. Further, there is

nothing in the text of this section that allows it to be used as a damages calculation. On the contrary,

like Sec. 778.1114 it describes a way of calculating overtime on a forward -looking basis for non-

exempt employees.

       No such implied rule exists. A recent federal district court in Ohio rejected this novel

theory. In Hurt v. Commerce Energy Inc. Case No. 1:12-CV-758, 2018 U.S. Dist. LEXIS 13942

(N.D. Ohio Jan. 29, 2019) the plaintiffs were hired to sell defendants’ services door to door and

were paid on a commission basis.          Defendant improperly classified them as independent

contractors. They brought a class and collective action for unpaid minimum wages and overtime

under the Ohio Wage Act and the FLSA. After finding that they should have been classified as

non-exempt employees the court turned to the question of how to calculate damages. The district


                                                  16
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 17 of 19 PageID# 3184



court first acknowledged that in cases of misclassification of salaried exempt employees the proper

method of calculating damages is time and a half of the regular rate of pay, not half time under the

FWW, citing Snodgrass, supra. The court explained in Hurt, that unlike Snodgrass the plaintiffs

were not paid a fixed weekly salary and further, Sec.778.118 says nothing about a “clear mutual

understanding,” an indispensable element of a FWW arrangement. As for the policy consideration

in disallowing the retroactive application of the FWW method of calculating backpay overtime for

misclassifying non-exempt salaried employees as exempt the court explained:

                        The driving concern in banning retroactive use of the one-half
                        rate in misclassification cases intended to avoid incentivizing
                        employers to misclassify their salaried employees as exempt
                        from overtime pay at the outset to avoid Sec.778.114’s re-
                        quirement of negotiating overtime pay rates with their salaried
                        employees. After all, if the minimum one-half rate was always
                        retroactively applied, employers might end up paying much less
                        in overtime through misclassification than had they rightfully
                        classified their salaried employees and negotiated at the outset
                        with their salaried employees to obtain a “clear mutual
                        understanding.”

Id. at *7-8 (emphasis supplied)

       Chmura seems to be crafting a new hybrid version of the FLSA regulations by engrafting

part of Sec. 778.118 onto Sec. 778.114 arguing on the one hand that its inside salespeople such

as Lombardo were compensated at a fixed weekly salary on a fluctuating workweek basis and on

the other hand they were primarily commissioned salespeople. There is no case law, regulatory

guidance or logic to support Chmura’s novel argument that Sec.778.118 supports the retroactive

application of a half-time calculation of overtime to a misclassified salaried employee working a

fluctuating workweek.




                                                17
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 18 of 19 PageID# 3185




III.   CONCLUSION

       For all of the foregoing reasons Defendant Counterclaim-Plaintiff Lombardo respectfully

requests that this Court deny Plaintiff Counterclaim-Defendant Chmura’s Motion in Limine and

allow Lombardo to present argument and evidence at trial supporting his calculation of damages

at the overtime rate of one and one half times his regular rate of pay in accordance with pertinent

Ohio federal precedent and the pertinent FLSA regulations.

                                             Respectfully submitted,



                                             /s/ Thomas J. Powell
                                             Thomas J. Powell, Esq., VSB #27604
                                             3603-D Chain Bridge Road
                                             Fairfax, VA 22030-3244
                                             Tel: (703) 293-9050 | Fax: (703) 293 9075
                                             Email: tom@tjplaw.com

                                             Christine M. Cooper, Esq. (Ohio Bar #0079160)
                                             Koehler Fitzgerald LLC
                                             1111 Superior Avenue East, Suite 2500
                                             Cleveland, OH 44114
                                             Tel: (219) 539-9376 | Fax: (216) 916-4369 Email:
                                             ccooper@koehler.law
                                             Attorneys for Defendant, Richard Lombardo




                                                18
Case 3:19-cv-00813-REP Document 61 Filed 06/04/20 Page 19 of 19 PageID# 3186



                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing Memorandum in Opposition to

Motion in Limine has been served on this 4th day of June, 2020, via the Court’s electronic filing

system upon the following:

Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
(Office) (804) 775-1000
(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@mcguirewoods.com

Counsel for Plaintiff




                                                    /s/ Thomas J. Powell
                                                    Counsel for Richard Lombardo




                                               19
